Citation Nr: 0929375	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post left total knee replacement. 

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946 and from October 1947 to March 1948. 

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that evidence has been received in this case 
without a waiver, since the most recent supplemental 
statement of the case was issued.  However, as the Board is 
granting the claim, the Veteran is not prejudiced by the 
Board proceeding without first returning the case to the RO 
to adjudicate the claim. 
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of osteoarthritis right knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire period on appeal, the Veteran's status post 
left knee replacement has been productive of complaints of 
pain, weakness, difficulty walking more than 2-3 blocks and 
difficulty climbing stairs; objectively, the evidence shows 
motion from 20 to 30 or 35 degrees, and X-ray evidence shows 
the prosthesis in good alignment with no evidence of 
loosening.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no more, for status 
post left total knee replacement have been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal exertion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).
	
The Veteran has been service connected for a left knee 
disability under DC 5257 since November 1950.  On February 3, 
2006, he underwent a left total knee replacement.  Therefore, 
as of that date the appropriate diagnostic code for 
consideration is DC 5055.  Pursuant to that code section, he 
was assigned a 100 percent evaluation from February 3, 2006, 
until April 1, 2007.  Since April 1, 2007, he has been rated 
as 30 percent disabling.

In order to be entitled to the next-higher rating under DC 
5055 the evidence must show the following: 

*	chronic residuals consisting of severe painful motion or 
weakness in the affected extremity (60 percent); or 
*	one year following implantation of prosthesis (100 
percent). 

The Board has reviewed the evidence and finds that a 60 
percent evaluation is warranted.  First, he has maintained 
the 8 out of 10 pain level since the rating decrease, with 
minor improvement in April and May 2007.  In May 2007, he 
reported that his knee was aggravated when he walked more 
than 2 to 3 blocks or walked down steps and his VA physician 
noted that he could not bend his knee or "walk the stairs." 

In November 2007, July 2008, and September 2008, the Veteran 
assessed his pain at level 8.  Also in September 2008, the VA 
physician assessed him with a "painful prosthesis" although 
February 2007 and September 2008 X-rays revealed that the 
prosthesis was in good position.  Throughout the treatment 
records, the physician noted that the Veteran had difficulty 
with the left knee following the replacement surgery.  In 
addition to his reported severe pain level, he has reported 
that he has used a cane for walking and experienced pain, 
weakness and fatigue every day.  

Based on the evidence above, the Board finds that the Veteran 
experienced severe painful motion and weakness, meeting the 
60 percent criteria.  Therefore, the Board finds that his 
disability more closely approximates the 60 percent rating.  

Next, the Board will consider whether the Veteran's 
disability more closely approximates the next higher 100 
percent rating.  The Board finds that the 100 percent rating 
is not warranted because the period in question begins more 
than one year following surgery.  Moreover, he has already 
received a 100 percent rating for the year following surgery.  
Therefore, his disability more closely approximates the 60 
percent rating criteria, but no more.  

In reaching this conclusion, the Board has also considered 
the Veteran's assertions that his prosthesis is painful and 
that he experiences weakness and fatigue.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because such actions require only personal knowledge and his 
symptomatology comes to him through his senses.  Layno, 6 
Vet. App. at 470.  He is not, however, competent to identify 
a specific level of disability (e.g., as with his 
service-connected left knee disability) according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 
F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's left knee disability-has been provided by the 
medical personnel who have treated him during the current 
appeal.  The medical findings directly address the criteria 
under which his left knee disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective complaints of increased left 
knee symptomatology.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds that the evidence does not 
show that the Veteran's left knee disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of these 
disabilities.  

For example, he is retired so there is no affect on his 
employment.  Additionally, the evidence does not reflect any 
hospitalizations due to his left knee disability.  Further, 
he has not complained to his physician, or alleged in any 
statements here, that he has been incapacitated for any 
period of time due to his left knee.  

Moreover, the schedular rating criteria for prosthetic 
implants, such as the knee, contemplate not only limitation 
of motion but other limitations due to factors that include 
pain, swelling, deformity, atrophy, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially take 
into account the effect of the Veteran's disability on his 
ability to function in the workplace.  Hence, referral for 
the assignment of an extra-schedular evaluation is not 
warranted.

In sum, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence supports a 
rating of 60 percent, but no more.  There is no doubt to be 
otherwise resolved.  As such, the appeal is granted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were not satisfied prior to the initial RO 
decision that is the subject of this appeal.  However, notice 
of the information and evidence necessary to substantiate the 
claim was provided to the Veteran in a Vazquez-Flores letter 
dated in June 2008.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in May 2007. 
  
Additionally, an October 2007 statement of the case (SOC), 
March 2008 supplemental statement of the case (SSOC), and 
July 2008 SSOC informed him of the specific rating criteria 
used for the evaluation of his claim.  The SOC advised him of 
the rating considerations of 38 C.F.R. § 4.1, explaining that 
the percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
scars that are superficial and painful on examination.

Based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his April 
2007 notice of disagreement, he discussed the signs and 
symptoms of his disability, with particular emphasis on the 
impact that the disability had on his daily life.  For 
example, he described the increased pain he felt when he was 
ambulatory and his difficulty in climbing stairs.  
Additionally, he also informed his VA physicians of his pain 
and difficulty climbing stairs.  These statements demonstrate 
his actual knowledge in understanding of the information 
necessary to support his claim for an increased rating. 

Based on the above, and the Board's decision to grant a 
higher rating for the claim, the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For 
example, the RO has obtained VA outpatient treatment records.  

Moreover, the Board finds that a VA examination is not 
warranted as the Board is granting the highest possible 
schedular rating available to the Veteran.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 60 percent rating, but no more, for status post left total 
knee replacement is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

With respect to the Veteran's November 2006 claim for service 
connection for osteoarthritis right knee, which was granted a 
10 percent disability rating in March 2007, a Notice of 
Disagreement (NOD) was submitted by the Veteran in April 
2007.  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that, when an appellant files a timely 
NOD as to a particular issue, and no SOC is furnished, the 
Board should remand, rather than refer, the claim for the 
issuance of an SOC.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC on the issue of 
entitlement to service connection for 
osteoarthritis right knee.   

2.  The Veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from the March 2007 
rating decision.  If an appeal is 
perfected, then the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


